Criminal prosecution tried upon an indictment charging the defendant with larceny of four bags of nitrate of soda, the property of one Hugh Stokes, and with receiving same knowing them to have been feloniously stolen or taken in violation of C. S., 4250.
Verdict: Guilty of receiving.
Judgment: Three years on the roads.
Defendant appeals, assigning errors.
Several irregularities are observable on the record, but the case contains no exceptive assignment of error of sufficient merit to warrant a new trial. The defendant was not represented by counsel in the court below. The verdict and judgment will be upheld.
No error. *Page 535